Order filed July 15, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00080-CV
                                                    __________
 
                           IN
THE INTEREST OF L.K.H., A CHILD  
 

 
                                  On
Appeal from the 132nd District Court
 
                                                           Scurry
County, Texas
 
                                                      Trial
Court Cause No. 23200
 

 
                                                                     O
R D E R
 
            This court’s opinion and judgment dated July 8, 2010, are withdrawn.  The appeal is
reinstated as of the date of this Order.
 
                                                                                                PER
CURIAM
 
July 15, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.